[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR ARTICULATION
October 20, 1998, this court rendered judgment dissolving the marriage of the parties and entered financial orders. The judgment was not appealed, and the time to appeal has expired. The defendant has filed a motion seeking to have the court articulate whether it did or did not intend to make orders concerning counsel fees as the court was silent on that issue in its Memorandum of Decision.
While the omission of orders for counsel fees in the Memorandum of Decision speaks for itself, there is no authority in the Connecticut Practice Book to permit a party to seek articulation of a trial court's decision except when the case has been appealed. In that case, a party may seek articulation as provided in Section 66-5 of the Rules of Appellate Procedure.
The Motion for Articulation is denied.
By the Court, Gruendel, J.